Citation Nr: 1724550	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-29 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1. Entitlement to a rating in excess of 30 percent for residuals of a boxer's fracture of the right 4th and 5th metacarpals.

2. Entitlement to a total disability rating based on individual employability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from February 1992 to October 1994.

This matter comes before the Board from a July 2010 rating decision of the Des Moines, Iowa Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO in Lincoln, Nebraska currently retains jurisdiction in this matter.

In March 2015, the Board issued a decision which, in pertinent part, denied entitlement to a compensable rating for residuals of a boxer's fracture of the right 4th and 5th metacarpals, and remanded the issue of entitlement to a TDIU rating.  The Veteran appealed the denial of entitlement to a compensable rating for residuals of a boxer's fracture of the right 4th and 5th metacarpals, to the United States Court of Appeals for Veterans Claims (Court).  

In a March 2016 Order, the Court granted a Joint Motion for Partial Remand, which vacated the Board's March 2015 denial of a compensable rating for residuals of a boxer's fracture of the right 4th and 5th metacarpals, and remanded the issue back to the Board for action in compliance with the Joint Motion.  The Court's Order specifically noted that with regard to the TDIU claim, because it had been remanded by the Board in March 2015, the Court lacked jurisdiction to consider this claim.  

In May 2016, the Board remanded this matter for further development, to include scheduling the Veteran for a VA examination to determine the severity of his service-connected residuals of a boxer's fracture of the 4th and 5th metacarpals.  Review of the record shows that there has been substantial compliance with the Board's May 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

By January 2017 rating decision, the RO granted a 30 percent rating for boxer's fracture, right 4th and 5th metacarpals, effective October 2, 2009 (date of claim).  The Veteran has continued his appeal for a higher rating.



FINDINGS OF FACT

1. The Veteran's residuals of a boxer's fracture of the right 4th and 5th metacarpals have been manifested by complaints of pain, stiffness, and problems gripping, as well as limitations on activities of daily living, including at work, and objective findings of full muscle strength, abnormal range of motion, and tenderness, that more nearly approximate moderately severe disability, but do not more nearly approximate severe disability, ankylosis of the thumb and any two fingers of his right hand, or functional loss equivalent to amputation.

2. The probative and competent evidence of record preponderates against a finding that the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for residuals of a boxer's fracture of the right 4th and 5th metacarpals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321; 4.40; 4.45; 4.71a, Diagnostic Codes (DCs) 5299-5223, 5227; 4.73, DC 5307 (2016).

2. The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16(a),(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in October 2009 and in March 2015.
VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records.  The Board also finds that the VA examination in August 2016 included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  This VA examination report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  

In finding the August 2016 VA examination to be adequate, the Board considered the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint," was addressed.  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  To the extent that the Veteran would argue that range of motion measurements associated with the testing of his painful motion did not consider all forms of range of motion (active, passive, weight-bearing, nonweight-bearing) in compliance with 38 C.F.R. § 4.59, the Board notes that the Veteran's hand disability (involving his right ring finger and little finger) has been already assigned a rating (30 percent) that meets or exceeds the ratings assignable for limitation of motion of individual digits or for ankylosis of two digits of one hand.  Accordingly, additional testing to determine limitations due to painful motion pursuant to 38 C.F.R. § 4.59 would not be beneficial here or provide a basis for a higher rating.  See also Sowers v. McDonald, 27 Vet. App. 472 (2016).  Moreover, the Board finds that the combination of the Veteran's VA examinations, VA treatment records, and his reported symptoms, are an adequate basis for the Board's findings in this decision.

The Board notes also that the Veteran was not scheduled for a VA examination to determine whether he is entitled to a TDIU rating.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  Of record, however, are reports from VA examinations conducted in conjunction with the Veteran's claim for an increased rating for his residuals of a boxer's fracture of the right 4th and 5th metacarpals, as well as medical evidence suggesting that the Veteran has been employed as recently as August 2016.  Also, in letters dated in March 2015 and May 2015, the RO requested that the Veteran ask his last employer to complete and return a VA Form 21-4192, Request for Employment Information; that he complete a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability; and that he send any treatment records related to his claimed conditions.  He was advised it was ultimately his responsibility to submit to the VA his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement.  The record reflects that the Veteran did not respond to these letters, nor has he submitted additional information to support his claim for a TDIU rating; accordingly, the Board will adjudicate this claim based on the evidence currently of record.

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Residuals of a Boxer's Fracture, Right 4th and 5th Metacarpals

1. Factual Background

Review of the evidentiary record shows that on a VA examination in March 2010, it was noted the Veteran suffered a fracture in service when he was struck in the 3rd, 4th, and 5th metacarpal joints, resulting in casting of the 4th and 5th metacarpals for a number of weeks.  The examiner noted the last x-ray performed in 1995 was unremarkable.  The Veteran reported he occasionally got hand pain when walking and holding a water bottle, causing his hand to stiffen.  He denied paresthesia or weakness.  He stated that he lifted weights without any problems or swelling.  He denied the use of assistive devices and stated he had never undergone surgery for his hand condition.  On objective examination, no soft tissue, bony tenderness, or deformity was noted.  Strength was noted as normal (5/5), without pain, fatigue, or range of motion changes with repetitive testing.  The examiner concluded the right 4th and 5th metacarpal fractures were well healed, without deformity, and resulted in no functional deficits. 

On a VA DBQ (disability benefits questionnaire) examination in September 2012, the diagnosis was listed as old boxer's fracture in the right hand in the 1990s.  It was noted that the Veteran was right hand dominant.  He reported he still had intermittent pain and stiffness in the right hand.  He reported that flare-ups impacted the function of his hand, and that flare-ups occurred with repetitive use.  On physical examination, there was no limitation of motion or evidence of painful motion for any of the fingers or thumbs, and there was no additional limitation in range of motion of any of the fingers or thumbs following repetitive use testing.  There was no gap between the thumb pad and the fingers post-testing, and no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingers, post-testing.  It was noted that the Veteran did not have any functional loss or functional impairment of any of the right fingers or thumbs, and he did not have additional limitation of range of motion of any of his fingers or thumbs following repetitive-use testing.  The examiner noted there was pain on movement of the ring finger and little finger, and there was tenderness or pain on palpation of the right hand, including the fingers and thumb.  It was noted that he had normal strength in the right hand, and no ankylosis of the thumb or fingers.  The VA examiner opined that the Veteran's right finger conditions did not impact his ability to work.  It was noted that the Veteran stated that he last worked for FedEx in June 2012, and had to stop because of panic issues.  

In the March 2016 Joint Motion for Partial Remand, the parties noted that while the Board relied on the March 2010 and September 2012 VA examination reports, which reflected that the Veteran suffered from flare-ups, neither examiner specified if there was additional functional loss and at what point during range of motion pain resulted in functional loss.  The parties agreed that because the examiners did not adequately address the scope of additional ROM loss during flare-ups, the Board should have returned the report as inadequate or explained why such action was not necessary.  The parties also agreed that the Board should consider and discuss the applicability of 38 C.F.R. § 4.59 to the Veteran's claim, noting there was evidence showing that he experienced pain in his 4th and 5th metacarpal joints.

Pursuant to the March 2016 Joint Motion for Partial Remand, in May 2016, the Board remanded the Veteran's claim so that he could be afforded another VA examination.   This examination was conducted in August 2016.  

On VA DBQ examination in August 2016, the Veteran reported a fall a few years prior when it was initially suspected of having a fracture but later was told he had an old fracture.  He reported having pain, stiffness, and cracking at the wrist.  He reported having flare-ups, and reported that every once in a while when he was at work, if he was gripping stuff, he would switch to his left arm.  The Veteran reported having functional loss or functional impairment, including but not limited to repeated use over time, which he described as he quit playing basketball, he had difficulty with golf with gripping, and he used his left hand more at work.  Range of right hand motion was noted to be abnormal, and range of motion of both the right ring finger and the right little finger revealed extension to 0 degrees in the metacarpophalangeal (MCP), proximal interphalangeal (PIP), and distal interphalangeal (DIP) joints, and flexion to 90 degrees in the MCP, 100 degrees in the PIP, and 70 degrees in the DIP joints, with pain on both flexion and extension.  There were no gaps between the pad of the right thumb and the fingers, and the finger and proximal transverse crease of the hand on maximal finger flexion.  The examiner found that range of right hand motion, although abnormal, did not itself contribute to functional loss, noting that pain was noted on examination but did not result in or cause functional loss.  There was no evidence of pain with use of the hand.  There was objective evidence of mild pain on palpation of the 5th metacarpal.  The Veteran was able to perform repetitive use testing with at least three repetitions, with no additional functional loss or range of motion.  It was noted that the Veteran was not being examined immediately after repetitive use over time, and that the examiner opined that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  It was noted that because the examiner was not present during a flare up or after repeated use over a period of time, it was impossible to determine whether or not pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with flare-ups or after repeated use over a period of time.  The examiner was therefore unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limits functional ability with repeated use over a period of time, and during flare-ups.  On muscle strength testing, the Veteran's right hand grip was found to be normal, and no atrophy was noted.  There was no ankylosis noted in the Veteran's right hand.  Imaging studies of the right hand revealed no abnormal findings.  The examiner opined that the Veteran's residuals of boxer's fracture of the right 4th and 5th metacarpals did impact his ability to perform occupational tasks, noting that he may have difficulty with repetitive gripping with the right hand.  

2. Analysis

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record reflects that the Veteran's residuals of a boxer's fracture of the right 4th and 5th metacarpals have recently been rated by analogy to the criteria for muscle injury of the wrist and fingers, and has been assigned a 30 percent rating, effective from October 3, 2009, pursuant to 38 C.F.R. § 4.23, DC 5307.  By way of history, the Board notes that in an October 1994 rating decision, the RO granted entitlement to service connection for residuals of a boxer's fracture of the right hand, 4th and 5th metacarpals, and assigned a 0 percent (noncompensable) rating, effective from October 30, 1994, pursuant to DC 5299-5227 (rating by analogy to ankylosis of any other finger, pursuant to 38 C.F.R. § 4.27).  Later, in a July 2010 rating decision, the Veteran's residuals of a boxer's fracture of the right 4th and 5th metacarpals were again as 0 percent disabling by analogy to 38 C.F.R. § 4.71a, DC 5299-5223 (other shoulder and arm disabilities, favorable ankylosis of two digits of one hand).  See 38 C.F.R. § 4.71a, DC 5299-5223.  

In the January 2017 rating decision, however, the RO noted that hand disabilities may be evaluated based on finger impairment (38 CFR 4.71a) or muscle impairment (38 CFR 4.73), and concluded that in this Veteran's case, greater entitlement may be given by utilizing the criteria for a muscle injury, DC 5307.  

Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. §  4.56.  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c). 

Under DC 5307, Muscle Group VII corresponds to the muscles arising from the internal condyle of the humerus, specifically, the flexors of the carpus and the long flexors of the fingers and thumb, and pronator.  The affected function consists of flexion of the wrist and fingers.  A moderately severe impairment corresponds to a 30 percent rating in a dominant extremity; and severe impairment warrants a 40 percent rating in a dominant extremity.  38 C.F.R. § 4.73, DC 5307. 

A moderately severe disability of muscles involves a through- and-through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts, and intermuscular cicatrization.  There must be evidence of hospitalization for a prolonged period in service for treatment of the wound.  The record must contain consistent complaints of cardinal symptoms of muscle wounds.  There must be evidence of unemployability because of inability to keep up with work requirements, if present.  The objective findings are entrance and, if present, exit scars which are so situated as to indicate a track of a missile through one or more muscle groups.  There are indications on palpation of loss of deep fascia, or loss of muscle substance or loss of normal firm resistance of muscles compared with the sound side.  The tests of strength and endurance of the muscle groups involved give positive evidence of impairment.  38 C.F.R. § 4.56.

A severe disability of muscles involves a through-and-through or deep penetrating wound due to a high-velocity missile, or a large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and cicatrization.  The history and complaints are similar to the criteria set forth for a moderately-severe level, in an aggravated form.  The objective findings include extensive ragged, depressed and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of the missile.  The following, if present, are also signs of severe muscle damage:  (a) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesions of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

In considering the rating criteria that are potentially applicable, the Board notes that the Veteran's right (dominant/major) hand disability (involving his right ring finger and little finger) has been already assigned a rating (30 percent) that meets or exceeds the ratings assignable for limitation of motion of individual digits or for ankylosis of two digits of one hand.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For instance, pursuant to DC 5223, a maximum 30 percent rating is assigned for favorable ankylosis of the thumb and any finger of the major hand.  38 C.F.R. § 4.71a, DC 5223.  Further, DC 5227 does not provide for a rating in excess of 0 percent for ankylosis of the ring or little finger, favorable or unfavorable.  A note to DC 5227 provides that one should also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits, or for interference with the overall function of the hand.  38 C.F.R. § 4.71a, DC 5227.  Review of the competent evidence, however, shows that in 2016 the examiner concluded that due to the Veteran's right 4th and 5th finger conditions, there was not functional impairment shown such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Additionally, there has been no showing that his right 4th and 5th finger conditions resulted in limitation of motion of any other digits or interfered with the overall function of the right hand.  Moreover, the competent evidence of record does not indicate that the Veteran experienced ankylosis of any fingers, such that a rating in excess of 30 percent would be warranted under any of the criteria for rating limitation of motion of single or multiple digits of the hand, under DCs 5216-5230.  

With regard to the current rating assigned, the basis for the 30 percent rating is the RO's finding that the symptoms and impairment related to the Veteran's service-connected residuals of a boxer's fracture of the right 4th and 5th metacarpals was moderately severe in degree.  Thus, in order for a rating in excess of 30 percent to be assigned for residuals of a boxer's fracture of the right 4th and 5th metacarpals, pursuant to the rating criteria for evaluating muscle injuries, there would need to be a showing of symptoms and impairment due to the service-connected right finger disabilities that approximate severe disability.  

With the above discussion in mind, however, and upon review of the evidence pertaining to this disability, the Board finds that the preponderance of the evidence is against the grant of a rating in excess of 30 percent for residuals of a boxer's fracture of the right 4th and 5th metacarpals.  In that regard, the Veteran has repeatedly reported pain and stiffness in his hand, as well as flare-ups that impacted the functioning of his hand.  He has also reported having functional impairment of the right 4th and 5th fingers with repetitive use, and that every once in a while when he was at work, if he was gripping stuff, he would switch to his left hand.  He also reported he had quit playing basketball, had difficulty with golf with gripping, and used his left hand more at work.  In March 2010, the VA examiner determined that the metacarpal fractures were well healed with no deformity and no functional deficits.  Although the September 2012 VA examiner noted the Veteran reported flare-ups and pain in his hand, range of motion testing did not reveal any limitation of motion, even when accounting for pain and tenderness.  Additionally, the VA examiner in 2016 found mild pain on palpation of the 5th metacarpal, difficulties with repetitive gripping, and abnormal range of right hand motion, with pain on both flexion and extension, but also found that the limitation of motion did not itself contribute to functional loss, noting that pain was noted on examination but did not result in or cause functional loss.  Accordingly, the Board concludes that the compete evidence of record indicates symptoms and functional impairment that may be characterized as moderately severe in degree, at worst.  

According to the VA treatment records and VA examination reports, the Veteran is able to use his right hand, and there has been no showing of decreased strength or atrophy.  The predominate symptoms are pain and stiffness, and with regard to that, the examiner determined that while pain was noted on examination it did not result in or cause functional loss.  Accordingly, the Board finds that the record discloses that the disability of the Veteran's right 4th and 5th metacarpals is no more than moderately severe, including accounting for complaints of pain, stiffness, and objective findings of tenderness, abnormal range of motion, and normal muscle strength of the 4th and 5th metacarpals.  The preponderance of the evidence in this case therefore does not approach by analogy the definitions of severe muscle injury

The Board has also considered whether the Veteran is entitled to a higher rating or separate rating on the basis of functional loss and/or impairment, under 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), Burton v. Shinseki, 25 Vet. App. 1 (2011).  In that regard, the record reflects that he has experienced functional impairment, including pain, stiffness, tenderness, and even pain on motion.  The Board finds the Veteran's own reports of symptomatology to be credible.  On the VA examination in 2016, it was noted that the examiner opined that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time, and that because the examiner was not present during a flare up or after repeated use over a period of time, it was impossible to determine whether or not pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with flare-ups or after repeated use over a period of time.  The examiner indicated he was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limits functional ability with repeated use over a period of time, and during flare-ups.  Moreover on examination, the Veteran was able to perform repetitive use testing with at least three repetitions, with no additional functional loss or range of motion.  Thus, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a rating in excess of 30 percent under the applicable rating criteria.   To the extent the Veteran has experienced limitation of activities due to problems with pain and gripping, the Board finds that any pain on use of his right hand is already being compensated by the 30 percent rating awarded under DC 5307.

In summary, the Board finds that the competent evidence of record preponderates against a rating in excess of 30 percent for residuals of a boxer's fracture of the right 4th and 5th metacarpals under any appropriate diagnostic code.  In reaching this conclusion, the Board considered the applicability of the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The Board finds that the schedular rating assigned for the Veteran's service-connected right fingers is adequate.  While he has complained of pain and stiffness in the right fingers, as well as tenderness and limited function, as noted above, these symptoms are contemplated by the applicable rating criteria.  The Board also notes that the Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have nor has he complained of any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability and higher ratings are available for more severe impairment; thus, the schedular evaluation assigned is adequate to rate the Veteran's finger disability.  The Board need not determine whether his disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization".  Accordingly, the Board concludes that referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 115.  

III. TDIU Rating

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is considered to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists for TDIU, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by any non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

Here, the record reflects that the Veteran's service-connected disabilities include anxiety disorder, rated as 30 percent disabling effective from October 2, 2009, and as 50 percent disabling effective from May 30, 2013; residuals of crush injury, right 4th and 5th metacarpals, rated as 30 percent disabling, effective from October 2, 2009; right acromioclavicular joint separation, rated as 20 percent disability, effective from October 2, 2009; right knee reconstruction, ACL repair and torn meniscus, with osteoarthritis, rated as 10 percent disabling, effective from October 30, 1994; and surgical scarring, right shoulder and right knee, associated with right acromioclavicular joint separation, rated as 0 percent disabling, effective from October 2, 2009.  The Veteran's combined service-connected disability rating was 70 percent, effective from October 2, 2009; and 80 percent, effective from May 30, 2013.  Therefore, he meets the criteria for consideration of entitlement to a TDIU rating on a schedular basis.  38 C.F.R. § 4.16(a). 

In the present appeal, the record reflects that the Veteran has reported that his right hand bothers him at work which causes him to use his left hand more.  In 2012, the VA examiner opined that the Veteran's right finger conditions did not impact his ability to work, and also noted that the Veteran stated that he last worked for FedEx in June 2012, and had to stop because of panic issues.  In 2016, the VA examiner opined that the residuals of boxer's fracture of the right 4th and 5th metacarpals did impact the Veteran's ability to perform occupational tasks, noting that he may have difficulty with repetitive gripping with the right hand.  The Board acknowledges the Veteran's assertions and his degree of functional impairment due to his service-connected anxiety and residuals of boxer's fracture of the right 4th and 5th metacarpals (rated as 50 and 30 percent disabling, respectively).  However, the Board also notes that the evidence in this type of claim must show that the Veteran is unable to pursue a substantially gainful occupation due solely to his service-connected disability.  The mere fact that a veteran is unemployed or has difficulty obtaining a position in the available employment marketplace is not enough.  

In reviewing the record, it appears that as recently as the date of the VA examination in August 2016, the Veteran was working.  Although the Veteran was asked by the RO to provide more detailed information regarding a claim for a TDIU rating, he has not responded to this request.  Although the Veteran reported that he left a job in 2012 due to panic, the record shows that he was working as of August 2016, and he has not submitted evidence to the contrary.  While the record does suggest that the Veteran's anxiety and right 4th and 5th metacarpal disability has affected his work, as indicated by the VA examiner in 2016 as well as in the disability ratings assigned, the competent evidence of record preponderates against a finding that he is unemployable solely due to his service-connected disabilities.  The Board makes this point not to penalize the Veteran for continuing to work; rather, he is to be commended for continuing to work despite the ongoing symptoms he experiences while working. 

In conclusion, while the Board does not wish to minimize the nature and extent of the Veteran's overall service-connected disabilities, the evidence of record simply does not support a finding that his service-connected disabilities are, either alone or together, sufficient to produce unemployability.  Accordingly, for reasons set forth above, a TDIU rating is not warranted.  38 C.F.R. § 4.16 (b).


ORDER

A rating in excess of 30 percent, for residuals of a boxer's fracture of the right 4th and 5th metacarpals, is denied.

Entitlement to a TDIU rating is denied.




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


